UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofJuly 2016 Commission File Number 001-33161 NORTH AMERICAN ENERGY PARTNERS INC. Suite 300 18817 Stony Plain Road Edmonton, Alberta Canada T5S 0C2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Documents Included as Part of this Report No. News Release NORTH AMERICAN ENERGY PARTNERS ANNOUNCES THE APPOINTMENT OF THOMAS P. STAN AND THE RETIREMENT OF ALLEN R. SELLO FROM ITS BOARD OF DIRECTORS Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NORTH AMERICAN ENERGY PARTNERS INC.       Date: July 14, 2016 By: /s/ Martin Ferron Name: Martin Ferron Title: President & Chief Executive Officer
